Exhibit 10.2
One Boston Place
Boston, Massachusetts
02108-4409 USA
Telephone +1 617 999.1000
Facsimile +1 617 999.1470
www.tmng.com
(CSMG LOGO) [c64692c6469201.gif]
October 20, 2006
Susan Simmons
[Home Address]
Dear Susan:
This Agreement confirms the terms of Your employment as a Vice President of
Cambridge Strategic Management Group, Inc. (the “Company”), a TMNG Global
company.
          1. Term. The initial term of this Agreement shall be two years from
the date first noted above, unless such term is terminated earlier pursuant to
paragraph 12 below (the “Term”). The Agreement shall automatically renew for
successive one-year renewal terms unless either party gives the other party
sixty (60) days advance notice of their intent not to renew.
          2. Base Salary. You will be paid in bi-weekly installments based on an
annual salary of $250,000.
          3. Bonus. You will be eligible to receive bonuses based upon fee
revenue generated by You for the Company in accordance with the terms of the
2006 Incentive Compensation Agreement (the “Incentive Compensation Agreement”)
entered into by You and the Company and any successor agreement, plus any other
Incentive Compensation Plans as may be adopted by the Company in its sole and
exclusive discretion.
          4. Duties. Your duties as a Vice President of the Company will be
defined by the Company in its sole and exclusive discretion, which duties You
agree to perform, unless You believe such duties require You to do something
unlawful or unethical, in which case You agree to bring the matter to the
attention of the Company as soon as is reasonably practicable. The Company
reserves the right to amend or modify Your duties in its sole and exclusive
discretion at any time for any reason, provided that in all events your duties
are consistent with those customary and usual for a position as Vice President
of the Company. In performing Your duties, You shall devote all working time,
ability and attention to the business of the Company, You shall at all times act
in the best interest of the Company, and, in accordance with the highest ethical
standards, You shall seek to maximize the financial success of the Company’s
business and to optimize the goodwill and reputation of the Company within its
industry and with its customers, and You shall not — directly or indirectly —
render any services to or for the benefit of any other business, whether for
compensation or otherwise, without the prior written approval of the CEO of the
Company. Your employment with the Company shall at all times be subject to the
Company’s then applicable policies and practices.
          5. Benefits. In addition to the compensation in paragraphs 2 and 3 of
this Agreement, You shall be eligible for the following:
     a. Participation in Employee Plans. You shall be eligible to participate in
any health, disability, and group term life insurance plans or other perquisites
and fringe benefits that the Company extends generally from time to time to
employees of the Company at the level of Vice President.

 



--------------------------------------------------------------------------------



 



     b. Paid Time Off. You shall be eligible for Paid Time Off in accordance
with the Company’s Paid Time Off policy then in effect and applicable to Vice
Presidents.
          6. Reimbursement of Expenses. Subject to such reasonable rules and
procedures as the Company from time to time specifies, the Company shall
reimburse you on a bi-weekly basis for reasonable business expenses necessarily
incurred in the performance of Your duties under this Agreement.
          7. Confidentiality/Trade Secrets. You acknowledge Your position with
the Company is one of the highest trust and confidence, both by reason of Your
position and by reason of Your access to and contact with the trade secrets and
confidential and/or proprietary information of the Company. Both during the term
of this Agreement and thereafter, You therefore covenant and agree as follows:
     a. You shall use Your best efforts and exercise utmost diligence to protect
and to safeguard the trade secrets and confidential and/or proprietary
information of the Company, including, but not limited to, the identity of its
current and/or prospective customers, suppliers, and licensors; its arrangements
with its customers, suppliers, and licensors; and its technical, financial, and
marketing data, records, compilations of information, processes, programs,
methods, techniques, recipes, and specifications relating to its customers,
suppliers, licensors, products, and services;
     b. You shall not disclose any of the Company’s trade secrets or
confidential and/or proprietary information, except as may be required in the
course of Your employment with the Company or by law, in which case You agree to
provide the Company with as much notice as is reasonably practicable in the
event the Company wishes to intervene to protect its rights; and
     c. You shall not use, directly or indirectly, for Your own benefit or for
the benefit of another, any of the Company’s trade secrets or confidential
and/or proprietary information.
All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of the Company, whether prepared by You
or otherwise coming into Your possession, shall be the exclusive property of the
Company and shall be delivered to the Company and not reproduced and/or retained
by You upon termination of Your employment for any reason whatsoever or at any
other time upon request of the Company.
          8. Discoveries. In addition to Your services, the Company shall
exclusively own forever and throughout the world all rights of any kind or
nature now or hereafter known in and to all of the products of Your services
performed under this Agreement in any capacity and any and all parts thereof,
including but not limited to copyright, patent, and all other property or
proprietary rights in or to any ideas, concepts, designs, drawings, plans,
prototypes, or any other similar creative works and to the product of any or all
of such services under this Agreement (“Inventions”). In addition, You hereby
agree, during and after the Term, to assign to the Company in writing (and to
take any and all other actions as the Company requests to carry out the intent
of this paragraph 8) any and all rights, title, or interest in any such
copyrights, patents, property or proprietary rights relating to the Inventions.
You acknowledge and agree that, for copyright purposes, You are performing
services as the Company’s employee-for-hire, which services include Inventions
relating to the Company’s business or research and development (which may be
defined in the Company sole and exclusive discretion and may change from time to
time), as well as Inventions developed with the use of the Company’s trade
secrets, confidential and/or proprietary information, facilities, or equipment.
You acknowledge and agree that all memoranda, notes, records, and other
documents made or compiled by You or made available to You during the Term
concerning Your services performed under this Agreement shall be the Company’s
property and shall be delivered by

 



--------------------------------------------------------------------------------



 



You to the Company upon termination of Your employment or at any other time at
the Company’s request.
          9. Non-Competition. You covenant and agree that, during the period of
Your employment, You shall not compete with the Company in any way, without the
prior written consent of the Company, directly or indirectly, including but not
limited to as an employee, employer, consultant, agent, principal, partner,
shareholder, corporate officer, director, or through any other kind of ownership
(other than ownership of securities of publicly held corporations of which You
own less than five percent 5% of any class of outstanding securities) or in any
other representative or individual capacity, engage in or render any services to
any person and/or business that provides, sells, distributes, or markets any
products or services that compete with the Company in the data communications
and/or telecommunications services consulting business (the “Restricted Business
Area”) within any geographic areas in which the Company conducts or has
conducted business or provides or has provided products or service.
Additionally, You covenant and agree that for one year after the termination of
Your employment with the Company for any reason by either You or the Company,
You shall not, without the prior written consent of the Company, indirectly or
directly, in any capacity, render any services that compete with the Company in
the Restricted Business Area to any person and/or business that was a
customer/client of the Company in the twelve month period prior to the date of
the termination of Your employment or was a prospective customer/client whose
business was solicited by the Company during the six-month period prior to the
termination of Your employment with the Company.
          10. Non-Solicitation. You covenant and agree that, during the period
of Your employment and for one year following termination of Your employment for
any reason by either You or the Company, You will not, either directly or
indirectly, for Yourself or for any third party, except as otherwise agreed to
in writing by the Company (a) employ or hire any person who is employed by the
Company (whether as an employee or as an independent contractor) with any
business or other entity that does business in the Restricted Business Area;
(b) solicit, induce, recruit, or cause (or attempt to solicit, induce, recruit,
or cause) any other person who is employed by the Company (whether as an
employee or as an independent contractor) to terminate their employment for the
purpose of joining, associating, or becoming employed with any business or other
entity, or (c) solicit, induce, recruit, or do business with in the Restricted
Business Area (or attempt to solicit, induce, recruit, or do business with) any
entity or individual that was/is a customer/client of the Company during the
twelve month period prior to the termination of Your employment and/or a
prospective customer/client of the Company during the six-month period prior to
the termination of Your employment.
          11. Remedies for Breach of Covenants. Regarding paragraphs 7-10 of
this Agreement:
     a. The Company and You specifically acknowledge and agree that the
foregoing covenants in paragraphs 7-10 are reasonable in content and scope and
are given by You knowingly, willingly, voluntarily, and for adequate and valid
consideration. The Company and You further acknowledge and agree that, if any
court of competent jurisdiction or other appropriate authority disagrees with
the parties’ foregoing agreement as to reasonableness, then such court or other
authority shall reform or otherwise modify the foregoing covenants of You in
paragraphs 7-10 only so far as necessary to be enforceable as reasonable,
notwithstanding and regardless of any law or authority to the contrary.
     b. The covenants set forth in paragraphs 7-10 of this Agreement shall
continue to be binding upon You notwithstanding the termination of Your
employment with the Company for any reason. Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between You and the Company. The existence of
any claim or cause of action by You against the Company shall not constitute a
defense to the enforcement by the Company of any or all such covenants. You
expressly agree that the remedy at law

 



--------------------------------------------------------------------------------



 



for the breach of any such covenant is inadequate, that You shall not defend
against any claim by the Company on the basis of an adequate remedy of law, that
injunctive relief and specific performance shall be available to prevent the
breach or any threatened breach thereof, that the party bringing the claim shall
not be required to post bond in pursuit of such claim, and that the prevailing
party shall on any such claim be entitled to recover attorneys’ fees, expert
witness fees, and costs incurred in pursuit of such claim, notwithstanding and
regardless of any law or authority to the contrary.
     c. Nothing herein contained is intended to waive or to diminish any right
the Company or You may have at law or in equity at any time to protect and
defend legitimate property interests, including business relationships with
third parties, the foregoing provisions being intended to be in addition to and
not in derogation or limitation of any other right the Company or You may have
at law or in equity.
          12. Termination. This Agreement (other than paragraphs 7-10 hereof,
which shall survive any termination hereof for any reason) may be terminated as
follows:
     (a) In the event of Your death or Disability (as defined herein) during the
Term, this Agreement shall terminate and You (or Your estate) shall be entitled
to any compensation earned by You through the date of such death/Disability and
to any standard benefits then provided by the Company to employees at Your level
for such death/Disability. In addition, the Company shall reimburse you or your
estate for expenses accrued and payable under Section 6 hereof and provide all
other vested accrued benefits to which You are entitled under any agreements
between You and the Company and any applicable Company plans, programs, policies
and arrangements, including without limitation any Production Bonus payable
pursuant to the Incentive Compensation Agreement. For purposes of this
Agreement, “Disability” shall mean Your physical or mental disability so as to
render You substantially incapable — as determined by the Company in its
reasonable good-faith judgment — of carrying out Your usual and essential
functions of Your employment as reasonably defined by the Company for a period
of 45 consecutive days or more or for more than 90 days in a twelve month
period.
     (b) The Company may terminate this Agreement at any time, with or without
Cause, upon written notice to You. You may terminate this Agreement and Your
employment hereunder at any time upon thirty (30) days written notice to the
Company, for which notice period You shall receive Your Base Salary even if the
Company relieves You of Your duties during such period, as it is entitled to do.
In addition, the Company shall reimburse you for expenses accrued and payable
under Section 6 hereof and provide all other vested accrued benefits to which
You are entitled under any agreements between You and the Company and any
applicable Company plans, programs, policies and arrangements, including without
limitation any Production Bonus payable pursuant to the Incentive Compensation
Agreement.
     (c) If the Company terminates this Agreement without Cause, then the
Company shall 1) pay Your Base Salary through the date of such termination 2)
provide you with severance pay consisting of six (6) months Base Salary (payable
over six months according to the Company’s then regular payroll schedule), 3)
immediately vest any then remaining unvested Options or restricted stock, 4) pay
the first three (3) months of premium for any COBRA coverage you elect through
the Company, if any, 5) make reimbursement for expenses accrued and payable
under Section 6 hereof, and 6) provide all other vested accrued benefits to
which You are entitled under any agreements between You and the Company and any
applicable Company plans, programs, policies and arrangements, including without
limitation any Production Bonus payable pursuant to the Incentive Compensation
Agreement.

 



--------------------------------------------------------------------------------



 



     (d) If the Company terminates this Agreement with Cause, then You shall
receive Your Base Salary through such date of termination. In addition, the
Company shall reimburse you for expenses accrued and payable under Section 6
hereof and provide all other vested accrued benefits to which You are entitled
under any agreements between You and the Company and any applicable Company
plans, programs, policies and arrangements, including without limitation any
Production Bonus payable pursuant to the Incentive Compensation Agreement.
     (e) For purposes of this Agreement, “Cause” occurs when You, in the
Company’s good faith belief, do any of the following:
     (i) Commit any criminal act under federal, state or local law, where such
act would be a) a felony or b) a crime involving moral turpitude which, in the
reasonable judgment of the Company, has materially interfered or will materially
interfere with Your ability to perform Your duties hereunder, or has caused or
will cause harm to the Company or its business; provided that, for purposes of
this provision, a finding of guilt and/or plea of guilty/nolo contender (no
contest) is sufficient but not necessary.
     (ii) Breach any provision of this Agreement, including, but not limited to
by acting dishonestly or negligently regarding Your performance hereunder.
     (iii) Fail to perform Your material duties under this Agreement (other than
for reasons related to illness, injury or temporary disability).
     (iv) Violate any applicable local, state or federal law relating to
discrimination or harassment.
     (v) Violate the Company’s policies and/or practices applicable to employees
at Your level, including, but not limited to, its employment policies and/or
practices, including but not limited to non-discrimination, anti-harassment and
non-retaliation policies and practices.
     (vi) Take any action, whether intentionally or not, or fail to act where
such action/inaction has the effect of undermining or harming the Company, its
business, its reputation or its customers/clients/employees.
     (vii) Fail to comply with any reasonable oral or written report or
directive of the CEO or President of the Company.
     (f) Upon termination for any reason, You (i) agree to provide reasonable
cooperation to the Company at the Company’s expense in winding up Your work for
the Company and transferring that work to other individuals as designated by the
Company, and (ii) agree reasonably to cooperate with the Company in litigation
(other than litigation between You and the Company) as requested by the Company.
     (g) To be eligible for any payments under this Section 12, You must
(i) execute and deliver to the Company a final and complete release in a form
that is reasonably acceptable and approved by the Company (said release shall
not release the Company from any obligation to pay you under this Section 12
unless mutually agreed by You and the Company), and (ii) in the Company’s good
faith belief, be in full compliance with the provisions of paragraphs 7-10
hereof at the time of any such payment.
     (h) Notwithstanding anything in this Agreement to the contrary, a
termination

 



--------------------------------------------------------------------------------



 



will be deemed to have occurred pursuant to this Section 12 if there should
occur any of the following (“Constructive Termination”): (a) a substantial
diminution in Your duties, unless You consent in writing to such change; (b) a
reduction, without Your written consent, in Your Base Salary; or (c) a
relocation of Your principal place of employment by more than fifty (50) miles
without Your consent and without the Company providing you the opportunity to
make your home or other remote location your principal place of employment.
          13. Mitigation. In the event of termination of this Agreement for any
reason by either party, the Company shall be entitled to set off against the
benefits (but not Base Salary) payable hereunder any benefits (but not Base
Salary) received by You from any other source. The Company agrees that, if Your
employment by the Company is terminated during the term of this Agreement, You
are not required to seek other employment or to attempt in any way to reduce any
amounts payable to You by the Company pursuant to this Agreement.
          14. Notices. Any notices to be given hereunder by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Mailed
notices shall be addressed as follows:
     (a) If to the Company:
The Management Network Group, Inc.
7300 College Boulevard — Suite 302
Overland Park, KS 66210
     (b) If to You:
Susan Simmons
[Home Address]
Either party may change its address for Notice by giving written notice to the
other.
          15. General Provisions:
     a. Governing law and Consent to Jurisdiction. This Agreement and all
disputes relating to Your employment with the Company shall be subject to,
governed by, and construed in accordance with the laws of the Commonwealth of
Massachusetts, irrespective of any choice of law and/or of the fact that one or
both of the parties now is or may become a resident of a different state. Each
party hereto hereby expressly submits and consents to the exclusive personal
jurisdiction and exclusive venue of the federal and state courts of competent
jurisdiction in the Commonwealth of Massachusetts, notwithstanding any
applicable law to the contrary.
     b. Assignability. This Agreement, including but not limited to paragraphs
7-10, shall be binding upon and inure to the benefit of the Company, its
respective successors, heirs, and assigns. Except as expressly set forth herein,
this Agreement may not be assigned by You without the express written consent of
the Company.
     c. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of

 



--------------------------------------------------------------------------------



 



this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.
     d. Construction of Agreement. This Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto. This Agreement shall not be strictly
construed against either party.
     e. Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.
     f. Titles. Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph or provision of this Agreement.
     g. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.
If the foregoing terms meet with our understanding, please sign this Agreement
where indicated below.

            Very truly yours,

CAMBRIDGE STRATEGIC MANAGEMENT GROUP, INC.
      By:   /s/ Richard P. Nespola        Richard P. Nespola        Chief
Executive Officer   

Confirmed as of the date first written above:
/s/ Susan Simmons                                      
Susan Simmons

 